Title: To Thomas Jefferson from Henry Dearborn, 14 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department June 14, 1808
                        

                        I have the honor of proposing for your approbation.
                  Spence W. Osborn, Charles Blanchard, Robert Randolph, Henry C. White, Thomas Dilkes, Hannibal Hodges, Nathan W. Osgood & Thomas Ketcham to be appointed Cadets in the Regiment of Artillerists.
                  Henry A. Ten Broeck, John K. Page, Londus L. Buck, Milton Huxtun, John Cushman, Joel Strong, William Cutbush, Southwell D. W. Davis, Joseph M. Wilcox, Armstrong Irvine, Gustavus Loomis, Augustus Conant, George Ronan, Ezra Smith, Anson Hall, Lawson Kingsbury, William A. Magee, Abraham E. Sands, William T Griswold, & Francis B. Murdock to be appointed Cadets in the Regiment of Light Artillery.
                  Accept, Sir, &c.
                        
                            
                        
                    